Citation Nr: 0007767	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for 
nephritis from November 27, 1992 to April 27, 1995.

2. Entitlement to a rating in excess of 30 percent for 
nephritis from April 28, 1995.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran evidently had active military service from April 
to November 1942.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a November 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  In August 1995, 
the veteran was afforded a hearing before the undersigned 
Board member and, in April 1996, the Board remanded his 
claims to the RO for further evidentiary development.  In 
September 1998, the Board declined to find that new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for rheumatoid 
arthritis.  At that time, the Board remanded his claim of 
entitlement to an increase rating for nephritis to the RO for 
further consideration.

In a January 2000 statement, the veteran's service 
representative said VA failed to consider secondary service 
connection for non-service-connected disability that may have 
been caused or aggravated by a service-connected condition.  
While the representative's intent is unclear, by this 
statement, the representative may be seeking to reopen the 
previously denied claim for service connection for rheumatoid 
authorities.  However, the matter is referred to the RO for 
further clarification of the veteran's wishes.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. From November 27, 1992 to April 27, 1995, the veteran's 
service-connected chronic nephritis was no more than mild 
in nature, without prescribed medication for hypertension, 
diastolic pressure below 100 and his levels of albumin, 
hyaline and red blood cells were within normal limits on 
laboratory tests.

3. For the period starting April 28, 1995, the veteran's 
service-connected chronic nephritis is primarily 
manifested by normal albumin, constant or recurring 
hyaline and granular casts or red blood cells; or 
transient or slight edema; with systolic pressure 
predominantly 160 or more; and with continuous medication 
prescribed for hypertension control starting on April 28, 
1995.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent, for the period from November 27, 1992 to April 
27, 1995, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.104, 4.115, 4.114a, 4.115b, 
Diagnostic Codes 7101, 7502 (1993), effective prior to 
February 17, 1994; 38 C.F.R. §§ 4.115, 4.115a, 4.115b, 
Diagnostic Code 7502 (1999), effective February 17, 1994; 
38 C.F.R § 4.104, Diagnostic Code 7101, effective prior to 
and after January 12, 1998.

2. The schedular criteria for a rating in excess of 30 
percent, for the period from April 28, 1995, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.104, 
4.115, 4.115a, 4.115b, Diagnostic Codes 7101, 7502 (1997), 
effective prior to and after February 17, 19194; 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, effective prior to January 
12, 1998; 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999) 
effective January 12, 1998.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased evaluation for nephritis 
is plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim and, to that 
end, it remanded his claim in April 1996 and September 1998 
for further evidentiary development and consideration under 
revised rating criteria and to provide the veteran with the 
opportunity to submit additional evidence in support of his 
claim.  The new evidence submitted by the veteran is 
associated with the claims file and no further assistance to 
the veteran with respect to this claim is required to comply 
with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected nephritis, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

I. Factual Background

Service connection for nephritis was granted in a July 1943 
rating decision that assigned a 30 percent disability 
evaluation.  In September 1944, the RO found that the medical 
evidence indicated that the veteran was symptom free and 
assigned a noncompensable evaluation to his service-connected 
nephritis.

The RO received the veteran's claim for an increased rating 
for nephritis in January 1993.  VA and private medical 
records and examination reports, dated from 1992 to 1999, are 
associated with the claims file.

VA outpatient records, dated in November 1992, disclosed that 
the veteran, who was 73 years old, reported mild hematuria 
and left flank discomfort with lesser right side pain.  He 
used Tetracycline for years when he experienced this 
discomfort and it was always helpful.  The veteran denied 
problems voiding his bladder and weighed 258 pounds; pedal 
edema was noted.  A blood pressure reading of 160/80 was 
recorded.  

According to VA outpatient clinic records dated in April 
1993, blood pressure readings of 172/80 and 182/94 were 
recorded.  The veteran was taking Tetracycline and said he 
felt back to his usual self.  

A May 1993 VA orthopedic examination report indicates that 
the veteran said his most bothersome health problem in the 
last three months was his chronic pain laterally in the 
abdomen, both right and left, that went posteriorly into the 
flank areas.  Pertinent diagnoses included chronic pain 
laterally in the abdomen and posterolaterally in the flank 
that was diagnosed as chronic muscular strain verus kidney 
pain.  A kidney consultation was recommended for more 
information on this pain.

April 1993 private hospital laboratory tests disclosed the 
veteran's blood urea nitrogen (BUN) was 13.5 mg/dl (normal 
7.0-18.0), his creatinine was 1.2 mg/dl (normal 0.7-1.5), 
uric acid was as high at 7.8 mg/dl (normal 2.6-7.2) and 
albumin was 4.0 g/dl (normal 3.4-5.4).    

In July 1993, the veteran underwent VA rheumatology 
evaluation to assess if he had rheumatoid arthritis and if 
his cystitis was related to his arthritis.  According to the 
examination report, the veteran gave a history of being 
hospitalized in service for nonvenereal urethritis and 
developed pneumonia that was treated with sulfadiazine.  The 
veteran believed that treatment resulted in crystalluria that 
caused recurrent episodes of cystitis since with symptoms of 
feeling sick all over, lower abdominal pain, especially when 
large volumes of fluid were consumed, possible fever and 
burning with urination and blood in his urine.  Early 
treatment with tetracycline helped considerably.  The 
examiner noted that a review of the veteran's old records did 
sometimes document occasional pyuria and hematuria and that 
his urinary problems were variously identified as 
pyelonephritis, cystitis, prostatitis and/or urethritis.  
According to the VA physician, a number of urinalyses showed 
pyuria, although several others were normal.  The VA examiner 
concluded that the veteran did not have rheumatoid arthritis 
and that there was a reasonable possibility that he had some 
variation of Reiter's disease. 

The veteran underwent VA examination for nephritis in 
September 1993 and gave a history of recurrent intermittent 
bilateral flank pain with gross hematuria, however, the 
examiner indicated that he could not find any of theses 
episodes in the outpatient records.  The veteran took 
Tetracycline at the beginning of an episode and did not come 
to the clinic with gross hematuria, although the rheumatology 
consultation report noted evidence of hematuria episodes.  
The veteran felt he had retained crystals in his kidneys, but 
the examiner said this did not appear on a May 1989 IVP 
(intravenous pyelogram).  A past cystoscopic examination was 
evidently negative and the rheumatology consultant concluded 
that the veteran's episodes were more likely urethritis 
rather than originating in the kidney or bladder.  On 
examination, there was no flank tenderness and no evidence of 
infection, but the veteran was not seen during an acute 
episode.  The VA examiner reported that a VA chemistry 
profile and urinalysis showed that the BUN and creatinine 
were normal and UA (urinalysis or uric acid) showed no 
abnormalities.  The diagnoses were nephritis, status post 
crystalluria secondary to sulfa; possible residuals and 
possible Reiter's syndrome.  

When seen in the VA outpatient clinic in November 1993, blood 
pressure readings of 170/100 and 142/74 were recorded and the 
veteran requested a refill of his tetracycline prescription.  
The diagnosis was crystalluria.

VA outpatient clinic records dated in May 1994 indicate that 
the veteran complained of intermittent fatigue and his blood 
pressure reading was 170/86.  Chronic nephritis was diagnosed 
and he was given a refill of tetracycline.  In October 1994, 
the VA outpatient record shows a blood pressure reading of 
152/97.

VA laboratory testing in November 1994 disclosed that the 
veteran's BUN was 11 mg/dl (normal 10-20), creatine was 1.1 
mg/dl (normal .5-1.4), uric acid was 7.0 mg/dl (normal 5-7.4) 
and albumin was 4.1 g/dl (normal 3.5-5.4).

According to VA outpatient records dated in April 1995, the 
veteran complained of increased blood pressure due to stress 
and blood pressure was recorded as 192/92.  The assessment 
was hypertension, chronic obstructive pulmonary disease and 
chronic nephritis.  Quinapril was prescribed and a 
prescription for tetracycline was refilled.  

When seen in the VA outpatient clinic in June 1995, a blood 
pressure reading of 129/56 (120/56?) was recorded.  The 
veteran said he felt well and was noted to tolerate the 
Quinapril well.

In July 1995, the VA outpatient record discloses a blood 
pressure reading of 166/62.  The assessment was hypertension, 
crystalluria and chronic nephritis.  When seen in the VA 
outpatient clinic in October 1995, blood pressure readings of 
186/80 and 146/68 were recorded.  The veteran complained of 
fatigue.  The assessment was hypertension, crystalluria and 
chronic nephritis.

At his August 1995 Board hearing at the RO, the veteran 
contended that he was incorrectly diagnosed with nephritis 
and the correct diagnosis was sulfa-induced crystalluria.  
His currently symptomatology included recurrent pain and 
infection for which he self-medicated with Tetracycline.  The 
veteran indicated that he had to monitor his fluid intake and 
that increased urine flow caused kidney pain.  Without self-
medication, he experienced blood in his urine.  Further, the 
veteran said he was 76 years old and experienced infrequent 
attacks of kidney problems because he took care of himself.  
He had approximately three attacks per year that required 
antibiotic treatment  

June 1996 VA outpatient records disclose blood pressure 
readings of 227/95 and 185/95.

VA outpatient records dated in December 1996 indicate that 
the veteran said his blood pressure medicine was not helpful 
and show a blood pressure reading of 219/100.  The clinical 
impression was uncontrolled hypertension and obesity. 
VA laboratory testing in December 1996 disclosed hyaline 
casts 18 to 23, granular casts 3 to 5, creatine 1.0, urine 
blood was negative and urine color yellow and appearance 
cloudy.

In January 1997, the veteran underwent VA urologic 
examination by the VA urologist who examined him in 1989.  
Since he was not a nephrologist, the doctor said he was 
unfamiliar with disability related to reputed crystalluria 
with suspected sulfadiazine crystal deposition in the 
kidneys, as claimed by the veteran.  However, the VA examiner 
opined that a persisting disability related to the 
consumption of that medication would be unlikely fifty years 
after the fact.  The veteran gave a history of his urological 
problems as described above and described multiple pains of 
the paravertebral lumbar musculature, the CVA (costovertebral 
angle) areas, flanks and lower abdominal quadrants.  He 
obtained some improvement of his pains with Tetracycline 
based drugs.

Private laboratory testing performed in March 1997 disclosed 
that the urinalysis was 1+ for blood, with trace of protein.  
The red blood cells/hpf (high power field?) was 40.

In May 1997, VA requested that Nasim Ashraf, M.D., a 
nephrologist, examine the veteran who complained of bilateral 
flank and lower abdominal pain and generalized aches and 
pains.  The veteran gave a history of bilateral flank and 
lower abdominal pains for the past fifty years.  VA asked Dr. 
Ashraf to assess if the veteran had renal failure, other 
organ damage or active urine sediment.  Prior medical records 
showed trace of blood and pyuria, intermittent, but not 
severe.  Findings on examination revealed that the veteran 
weighed 256 pounds and was 6'1" tall.  Blood pressure 
readings in the right arm were 180/90, sitting and 170/78, 
standing; left arm readings were 180/90, sitting and 179/88, 
standing.  A repeat blood pressure reading by Dr. Ashraf was 
recorded as 180/90.  The veteran complained of pain on 
testing for tenderness over his costovertebral angle and no 
edema was noted.  Dr. Ashraf noted that a December 1996 VA 
chemistry profile showed normal renal function with BUN 13; 
creatine, 1.0; normal electrolytes.  Urinalysis at the time 
indicated no blood and no crystalluria.  There were 18 to 23 
hyaline casts reported and 3 to 5 granular casts and 1+ 
protein in the urine report.  A March 1997 private uranalysis 
showed 1+ blood and trace protein with no casts reported and 
a normal CBC with Hgb of 14 and white count of 3,600.  The 
clinical impression was mild hematuria-intermittent with mild 
non-nephrotic proteinuria, normal renal function and history 
of "cystitis"-normal IVP in the past.  In Dr. Ashraf's 
opinion, there was no late sequela or damage from sulfonamide 
crystalluria that is an acute disease.  The veteran had 
normal renal function, but his chart showed trace protein and 
1+ hematuria on occasion.  That could indicate some form of 
nephritis, but the nephrologist could not determine the type, 
although he doubted it had anything to do with Sulfonamide 
injections of fifty years earlier.  There was no edema at 
this time and no evidence of any other end organ damage.  Dr. 
Ashraf recommended a kidney biopsy to determine the exact 
diagnosis of the type of nephritis the veteran had and to 
rule out any crystal induced renal damage. On a later-dated 
note to his examination report, Dr. Ashraf said that, after 
reviewing the May 1997 laboratory findings, his report 
remained the same.  However, the veteran refused to under go 
a biopsy.

VA laboratory testing performed in late May 1997 disclosed 
that urinalysis was 3+ for blood, urine color was red, 
appearance was turbid, urea nitrogen was 24.mg/dl, and 
creatine was 1.1 mg/dl.

A May 1997 VA outpatient record shows blood pressure readings 
recorded as 213/85 and 202/79.  The veteran complained of 
feeling tired and sleepy.  His dosage of Quinapril was 
increased.

When seen in the VA outpatient clinic in June 1997, blood 
pressure reading was recorded as 174/88 and, in July 1997, 
his blood pressure reading was 153/77.  The impression was 
obesity with a history of intermittent high blood pressure.

In an August 1997 rating decision, the RO assigned a 10 
percent disability evaluation to the veteran's nephritis.  
The award was effective from November 27, 1992, within one 
year of his claim for an increased rating and the date of the 
VA progress note that reflected the veteran's complaints of 
left flank discomfort, with lesser right side discomfort and 
mild hematuria.  

According to October 1997 VA outpatient records, the 
veteran's blood pressure was recorded as 186/80 and in 
November 1997 it was 186/82.  When seen in February 1998, 
blood pressure was recorded as 165/62.  

A March 1998 VA outpatient record shows the veteran's blood 
pressure was recorded as 170/67 and he complained of a 
toothache.  The impression included 
hypertension/noncompliance with therapy.  In June 1998, the 
VA outpatient record shows his blood pressure reading was 
190/83 with unfilled prescriptions.  The assessment was 
hypertension-noncompliant.  

In July 1998, VA outpatient records include blood pressure 
readings of 182/88 and 161/82.  In September 1998, the VA 
record includes a blood pressure reading of 166/78 and the 
veteran's complaint of a toothache.  The impression was 
hypertension. 

VA outpatient records dated in March 1999 show blood pressure 
reading of 204/74 and the veteran weighed 248.2 pounds.  The 
examiner noted that the veteran had not been to the clinic in 
six months and had not taken his blood pressure medication.  
The veteran complained of foot and ankle pain and crystals in 
his urine.  Later in the month, his blood pressure readings 
were 184/83 and 174/77.

In support of his contentions, the veteran has submitted 
numerous written statements and medical literature, including 
an undated article from The Journal of Urology entitled 
"Sulfonamide Crystalluria: A Forgotten Disease", by Lionel 
K. Dorfman and John P. Smith.  The article was to the effect 
that the original short-acting sulfonamides had a low urinary 
solubility and sulfonamide crystalluria occurred when poorly 
soluble drugs were used.  

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Effective February 17, 1994, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to genitourinary disorders to ensure that current 
medical terminology and unambiguous criteria are used.  
38 C.F.R. §§ 4.115a, 4.115b (1999).  

Further, effective January 12, 1998, VA amended several 
sections of the Rating Schedule in order to update the 
portion of the Rating Schedule, pertaining to cardiovascular 
disorders to ensure that current medical terminology and 
unambiguous criteria are used.  38 C.F.R. § 4.104 (1999).  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated November 1993.  The January 1994 
statement of the case evaluated the veteran's claim using the 
old regulations.  The August 1997 and January 1998 
supplemental statements of the case evaluated the veteran's 
claim using the new genitourinary regulations.  In April and 
August 1999, the RO issued supplemental statements of the 
case that evaluated the veteran's claim using the new 
cardiovascular regulations.  The veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under both the old and new genitourinary regulations, chronic 
nephritis is rated as renal dysfunction.  38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7502, effective prior to 
and after February 17, 1994.b

Under the old, pre-February 17, 1994, criteria set forth 
under 38 C.F.R. § 4.115a (for renal dysfunction) at the time 
of the November 1993 rating decision, a 10 percent disability 
evaluation was warranted with mild symptomatology consisting 
of albumin and casts with a history of acute nephritis or 
associated mild hypertension, with diastolic readings of 100 
or more.  38 C.F.R. § 4.115a (1993).  A 30 percent evaluation 
was warranted for chronic nephritis with moderate 
symptomatology consisting of constant albumin or recurring 
albumin with hyaline and granular casts or red blood cells, 
or transient or slight edema or hypertension with diastolic 
readings of 100 or more.  Id.  Constant albuminuria with some 
edema, or definite decrease in kidney function, or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101 warranted a 60 percent evaluation.  Id. 

Under the current schedular criteria, effective February 17, 
1994, Diagnostic Code 7502 (chronic nephritis) is rated as 
renal dysfunction under 38 C.F.R. § 4.115a.  38 C.F.R. 
§§ 4.115a, 4.115b (1999).  A noncompensable evaluation is 
warranted with albumin and casts with history of acute 
nephritis; or, hypertension that is non-compensable under 
Diagnostic Code 7101.  Id.  A 30 percent evaluation is 
warranted with albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101 (hypertension).  Id.  A 60 percent 
evaluation is warranted if there is constant albuminuria with 
some edema; or there is a definite decrease in kidney 
function; or there is hypertension at least 40 percent 
disabling under the diagnostic code for hypertension.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7502.  An 80 
percent evaluation is warranted for persistent edema and 
albuminuria with BUN 40 to 80 mg%; or creatine 4 to 8 mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  Id.  A 100 
percent evaluation requires regular dialysis, or the 
preclusion of more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80 mg%; or creatine more than 8 mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  Id.

Under the old, pre-January 12, 1998 criteria set forth under 
Diagnostic Code 7101 (for hypertensive vascular disease) at 
the time of the November 1993 rating decision, diastolic 
pressure predominantly 100 or more warranted a 10 percent 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
Diastolic pressure predominantly 110 or more with definite 
symptoms warranted a 20 percent evaluation.  Id.  A 40 
percent evaluation was warranted for diastolic pressure 
predominantly 120 or more and moderately severe symptoms and 
a 60 percent evaluation was assigned for diastolic pressure 
predominantly 130 or more and severe symptoms.  Id.  For the 
40 and 60 percent ratings under Diagnostic Code 7101, there 
should be careful attention to diagnosis and repeated blood 
pressure readings 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (1997).  When continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned. readings. 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 2 (1997).

Under the current schedular criteria, effective January 12, 
1998, Diagnostic Code 7101, 38 C.F.R. § 4.104, assigns a 10 
percent rating for diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  A 20 percent evaluation is 
warranted with diastolic pressure predominantly 110 or more; 
a 40 percent evaluation is warranted with diastolic pressure 
predominantly 120 or more and a 60 percent evaluation is 
assigned when diastolic pressure is predominantly 130 or 
more.  Id.  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
lest three different days.  For purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (1999).   

Under both new and old versions of the code, 38 C.F.R. § 
4.115 provides that "[s]eparate ratings are not to be 
assigned for disability from disease of the heart and any 
form of nephritis, on account of the close interrelationships 
of cardiovascular disabilities." 38 C.F.R. § 4.115, 
effective prior to and after February 17, 1994.  This 
regulation specifically precludes the assignment of a 
separate compensable rating for nephritis when a 
cardiovascular disability (hypertension) has been compensably 
rated.  Added to the new version is the provision that "in 
the event that chronic renal disease has progressed to the 
point where regular dialysis is required, any coexisting 
hypertension or heart disease will be separately rated."   
38 C.F.R. § 4.115 (1999).  There has been no showing the 
veteran's nephritis requires regular dialysis.

Albuminuria is detected by the presence of albumin (protein) 
in urine, and is also termed proteinuria.  See Dorland's 
Illustrated Medical Dictionary 42, 1370 (28th ed. 1994).

A. Rating in Excess of 10 Percent For Nephritis From November 
27, 1992 to April 27, 1995

Upon review of the medical evidence of record, the Board is 
of the opinion that rating in excess of 10 percent from 
November 27, 1992 to April 27, 1995 is not warranted.  

Under the old regulations, effective prior to February 17, 
1994, the evidence shows that the veteran's creatinine and 
blood urea nitrogen levels were within normal limits.  No 
hyaline or granular casts were noted.  While an April 1993 
private laboratory test showed a high uric acid finding, 
creatine was normal and when tested by VA laboratory in 
November 1994, BUN, creatinine and uric acid were within 
normal limits.  In July 1993, a VA examiner speculated that 
the veteran more likely had urethritis than bladder or kidney 
organ damage and, in September 1993, the examiner noted that 
there was no evidence of retained crystals in the veteran's 
kidneys, according to a IVP performed in 1989, and a past 
cystoscopic examination was also negative.  BUN and creatine 
were described as normal, urinalysis showed no abnormalities.   
Overall, the examiners found no objective evidence of 
nephritis at that time or pathology to warrant a rating in 
excess of 10 percent.

The record contains no mention of abnormal levels of albumin, 
hyaline or red blood cells as is required for a 30 percent 
rating.  No granular casts were reported.  While hypertension 
was noted, the veteran's diastolic blood pressure readings 
did not exceed 100 in any medical documents of record during 
this period of time.  As such, the medical evidence does not 
support an increased rating under Diagnostic Code 7502, as in 
effect prior to February 17, 1994 for the veteran's chronic 
nephritis.

Under the new regulations, effective February 17, 1994, a 30 
percent rating required constant or recurring albumin with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under the diagnostic code for hypertension must be present.  
As noted above, the medical evidence failed to indicate any 
abnormal levels of albumin, hyaline or red blood cells.  
Likewise, the veteran has not been diagnosed with granular 
casts, transient or slight edema or hypertension at least 10 
percent disabling for the period from November 27, 1992 to 
April 27, 1995.   As such, the preponderance of the evidence 
is against a rating in excess of 10 percent, from November 
27, 1992 to April 27, 1995.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.104, 4.115, 4.115a, 4.115b, effective prior to 
and after February 17, 1994.

B. Rating in Excess of 30 Percent for Nephritis from April 
28, 1995.

Upon review of the medical record of evidence, the Board is 
of the opinion that an evaluation in excess of 30 percent for 
chronic nephritis, from April 28, 1995, is not warranted.   

Under the old regulations, effective prior to February 117, 
1994, a 60 percent rating was warranted when moderately 
severe hematuria was shown, with constant albuminuria and 
some edema, or definite decrease in kidney function, or 
associated moderate hypertension.  38 C.F.R. § 4.115a, 
4.115b, Diagnostic Code 7502 (1993) Under the new 
regulations, effective February 17, 1994, a 60 percent 
disability rating is for assignment when constant albuminuria 
is shown with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  

As noted above, under the old regulations, effective prior 
January 12, 1998, to under 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997), a 10 percent evaluation is warranted for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more.  A minimum of 10 percent is also 
assigned when continuous medication is shown necessary for 
the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  Id.  
A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms and where 
there was a diastolic pressure of predominately 120 or more 
and moderately severe symptoms, a 40 percent rating is 
assigned.  

Under the new regulations, effective January 12, 1998, a 10 
percent rating is assigned for diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more or, minimum evaluation for an individual with a 
history of a diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  

The evidence shows, that when seen by VA in April 1995, the 
veteran's blood pressure was 192/95, he complained of high 
pressure due to stress and Quinapril was prescribed.  Prior 
to that time, medication was not prescribed to control the 
veteran's hypertension.  Furthermore, while in December 1996, 
VA laboratory tests revealed hyaline casts from 18 to 23, 
granular casts from 3 to 5, and 1+ protein, urinalysis showed 
no blood and no crystalluria, electrolytes were normal 
creatine was 1.0 and BUN was 13 with normal renal function.  
Moreover, while a private repeat urinalysis in March 1997 
showed blood was 1+, with trace protein, no casts were 
reported.  In May 1997, Dr. Ashraf diagnosed only mild 
hematuria that was intermittent with mild non-nephrotic 
proteinuria.  

While blood and protein have been objectively shown by 
medical evidence on a few occasions, since April 27, 1995, 
constant albuminuria has not been shown, nor has any decrease 
in kidney function.   

As to the veteran's hypertension, the Board notes that the 
records show only one reading of diastolic pressure in excess 
of 100, in March 1997 when his blood pressure reading was 
203/108.  While blood pressure readings since April 28, 1995 
have shown systolic readings above 160, with the need for 
continuous medication, the Board is compelled to point out 
that, while the medical records also indicate that recent 
readings in excess of 160, the veteran was noncompliant with 
taking his prescribed blood pressure medication.  
Additionally, associated hypertension has not been indicated 
to the degree required to warrant a 60 percent evaluation 
under the old and new genitourinary and cardiovascular 
regulations.  As such an increased rating in excess of 30 
percent for the veteran's service-connected nephritis is not 
warranted.  38 U.S.C.A. §§ 1155; 5107; 38 C.F.R. 
§§ 4.104,4.115, 4.115a, 4.115b, Diagnostic Codes 7101, 7502, 
prior to and after February 17, 1994 and prior to and after 
January 12, 1998.

While the veteran has reported numerous genitourinary 
complaints, these have not been shown to be due to his 
service-connected chronic nephritis.  He has denied problems 
voiding his bladder and there is no indication during this 
period of incontinence, urinary hesitancy, urgency and stream 
weakness.   38 C.F.R. §§ 4.115, 4.115a, 4.115b, Diagnostic 
Code 7502, chronic nephritis, rates the level of disability 
based on renal dysfunction alone.  Despite the veteran's 
complaints, recent VA examiners have not found renal 
dysfunction.  In fact in May 1997, the veteran was adamant in 
his refusal to undergo a kidney biopsy that would determine 
if, indeed, he had kidney damage.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

A rating in excess of 10 percent for nephritis is denied from 
November 7, 1992 to April 27, 1995.

A rating in excess of 30 percent for nephritis, from April 
28, 1995, is denied.



		
	ROBERT E. SULLVIAN
	Member, Board of Veterans' Appeals



 

